CONCURRING OPINION
By BLACK, J.
The opinion of the Court takes the position that the Florida court did not adjudicate Mrs. Armstrong’s right to alimony. We cannot agree. In the husband’s Florida complaint he alleged that his wife’s property was “ample to support the defendant and that she has no further need of alimony or property settlement.” The Florida court expressly held that it had jurisdiction over both parties and over the subject matter of the complaint. It then proceeded to find that the wife was at fault in leaving her husband and the “matrimonial domicile.” The court even suggested that Mrs. Armstrong was guilty of a criminal act in taking some of her husband’s money and securities to Ohio. The decree continued: “This court, therefore, finds the defendant has not come into this court in good faith or made any claim to the equitable conscience of the court and has made no showing of any need on her part for alimony. It is, therefore, specifically decreed that no award of alimony be made to the defendant * * (Emphasis added.) This was plainly a denial of alimony, not on the ground that the court was leaving the *519matter open but because the judge thought the wife should not have alimony.1
We agree with the majority that the Ohio decree was an alimony judgment and not a division of property. Thus in our view there is a direct conflict between that decree and the decree of the Florida court denying alimony to the wife. We therefore reach the constitutional question whether the Ohio court was justified in denying full faith and credit to the Florida decree.
We believe that Ohio was not compelled to give full faith and credit to the Florida decree denying alimony to Mrs. Armstrong. Our view is based on the absence of power in the Florida court to render a personal judgment against Mrs. Armstrong depriving her of all right to alimony although she was a nonresident of Florida, had not been personally served with process in that State, and had not appeared as a party. It has been the constitutional rule in this country at least since Pennoyer v. Neff, 95 U. S., 714, 24 L. Ed., 565, decided in 1878, that nonresidents cannot be subjected to personal judgments without such service or appearance. We held in Estin v. Estin, 334 U. S., 541, 68 S. Ct., 1213, 92 L. Ed., 1561, that an alimony judgment was this kind of “personal judgment.” See also Kreiger v. Kreiger, 334 U. S., 555, 68 S. Ct., 1221, 92 L. Ed., 1572; Barber v. Barber, 21 How., 582, 588, 16 L. Ed., 226; Barrett v. Failing, 111 U. S., 523, 525, 4 S. Ct., 598, 599, 28 L. Ed., 505. The Estin case was much like this one. There, after the wife had obtained a separation and permanent alimony decree in New York, the husband went to Nevada and obtained a divorce. In accord with our previous holding in Williams v. State of North Carolina, 317 U. S., 287, 63 S. Ct., 207, 87 L. Ed., 279, we held that the Nevada divorce was valid and must be given full faith and credit by New York even though rendered without personal service on the wife. It was argued that New York also had to recognize Nevada’s rule of law that the dissolution of a marriage put an end to a support order. We held, however, that Nevada could not adjudicate rights of the wife under the New York judgment because she had not been personally served with process and did not appear in the Nevada proceedings. 334 U. S., at 547-549, 68 S. Ct., at pages 1217-1218. The considerations supporting that holding are applicable here. The fact that Mrs. Estin’s claim to support had been reduced to judgment prior to divorce while Mrs. Armstrong’s had not is not a meaningful distinction. Mrs. Armstrong’s right to support before judgment, like Mrs. Estin’s right to support after judgment, is the kind of personal right which cannot be adjudicated without personal service. Cf., May v. Anderson, 345 U. S., 528, 73 S. Ct., 840, 97 L. Ed., 1221.
The husband here seeks to distinguish the Estin case on the ground *520that there the husband left the “matrimonial domicile” and established a residence elsewhere, while here the husband kept his domicile in Florida and the wife fled from him. He argues, as the Florida court held, that it was impossible as a matter of law for Mrs. Armstrong to obtain a new domicile separate and apart from that of her husband. He bases this argument on the Florida court’s finding on ex parte evidence that Florida, where the couple had resided during a considerable part of their marriage, was the “matrimonial domicile,” and that the wife had left her home in Florida without cause. On this premise, the Florida court held that she “did not have the right to separate and claim a separate legal domicile and in truth and in fact, her domicile was that of her husband.” The fiction that a woman cannot have a separate “domicile” from that of her husband is a relic of the old discredited idea that women must always play a subordinate role in society; it does not justify a departure from settled constitutional principles. The concept of “matrimonial domicile” was expressly repudiated in both the Williams cases.2 Yet the Court is asked to say here that a State’s power over an alimony case is to depend on which spouse is to blame in leaving the other. We adhere to what was said in the first Williams case: “the question as to where the fault lies has no relevancy to the existence of State power in such circumstances.” 317 U. S., at page 300, 63 S. Ct., at page 214.
Relying on Milliken v. Meyer, 311 U. S., 457, 61 S. Ct., 339, 85 L. Ed., 278, the husband further contends that regardless of “matrimonial domicile” personal service was unnecessary because Mrs. Armstrong was actually domiciled in Florida at the time the Florida action was brought. The Florida court did find she was domiciled there, but that was in an uncontested proceeding. This finding was open to challenge in Ohio. Williams v. State of North Carolina, 325 U. S., 226, 65 S. Ct., 1092, 89 L. Ed., 1577. The issue was tried in Ohio with both parties present, and the trial court expressly found that Mrs. Armstrong had returned to Ohio and was a “resident” there within the meaning of the Ohio divorce statute at the time the Florida divorce proceedings were instituted. See Page’s Ohio Rev. Code Ann. 1954, §3105.03 R. C. This statute has been uniformly interpreted by the Ohio courts to require residence accompanied by an intention to make the State of Ohio a permanent home. See, e. g., Saalfeld v. Saalfeld, 86 Oh Ap 225, 41 O. O. 94, 89 N. E. (2d), 165. We would accept the Ohio court’s finding that Mrs. Armstrong was such a resident of Ohio when the Florida suit was brought as amply supported by evidence in the record. Consequently the husband’s reliance on Milliken v. Meyer is misplaced.
There was nothing novel in our holding in Estin v. Estin that a State where one of the parties to a marriage is domiciled can dissolve the *521marriage without personal service but that it cannot render a personal decree granting or denying alimony. The distinction between a decree which grants a divorce and one which grants a personal money judgment was recognized and the reasons for the distinction were stated by this Court in Pennoyer v. Neff, 95 U. S., 714, 24 L. Ed., 565.3 The state courts have long recognized the rule that a court lacking personal jurisdiction over a husband cannot render a valid alimony judgment against him:4 We see no reason why a court lacking personal jurisdiction over a wife should be allowed to render a valid judgment denying alimony to her.5 Personal jurisdiction is as necessary to protect a wife’s interests *522as it is to protect a husband’s. It is an essential to this kind of determination. Not long after Pennoyer v. Neff was decided, this Court upheld the validity of a legislative divorce which was granted without notice, service of process or a hearing of any kind, judicial or otherwise. Maynard v. Hill, 125 U. S., 190, 8 S. Ct., 723, 31 L. Ed., 654.6 But legislative divorces attempting to create or destroy financial obligations incident to marriage have not been sustained by the courts.7 Thus the different treatment Estin v. Estin accorded to alimony and divorce is well grounded in the judicial and legislative history of our country.
It is argued that this case is controlled by Thompson v. Thompson, 226 U. S., 551, 33 St. Ct., 129, 57 L. Ed., 347. That case, however, was decided before the Williams cases, the Estin and Kreiger cases, and May v. Anderson. It relied, moreover, on the case of Atherton v. Atherton. 181 U. S., 155, 21 S. Ct., 544, 45 L. Ed., 794, which in holding that an ex parte divorce was entitled to full faith and credit itself quoted extensively from authorities recognizing that such a divorce may be binding “ ‘so far as related to the dissolution of the marriage, though not as to other parts of the decree, such as an order for the payment of money by the husband.’ ” 181 U. S., at 166, 21 S. Ct., at page 548. The Thompson case stands alone in the United States Reports in supporting the proposition that a valid ex parte divorce in one State cuts off alimony rights in another.8 To the extent that the Thompson decision can be considered as in any way inconsistent with Pennoyer v. Neff and Estin v. Estin, the Thompson case should no longer be considered to be the law.
For the foregoing reasons we concur with the Court in affirming the judgment of the Supreme Court of Ohio.
WARREN, CJ, DOUGLAS and CLARK, JJ, concur.

. Mr. Justice Frankfurter’s separate opinion takes the position that “Ohio merely dealt with property within its borders which Florida had not purported to affect.” 76 S. Ct. 632 (60 O. O. 270). But the Florida decree stated that Mrs. Armstrong' “is hereby directed and specifically ordered to return the said stock certificates and bonds to the plaintiff within fifteen (15) days * * These were the very stocks which the Ohio court ordered Mr. Armstrong to transfer to Mrs. Armstrong as alimony.


. Williams v. State of North Carolina, 317 U. S., 287, 63 S. Ct., 207, 87 L. Ed., 279; Id., 325 U. S., 226, 65 S. Ct, 1092, 89 L. Ed., 1577. In the latter case the Court said: “In view of Williams v. (State of) North Carolina, supra, the jurisdictional requirement of domicil is freed from confusing refinements about ‘matrimonial domicil’ * * * and the like.” 325 U. S., at page 230, 65 S. Ct., at page 1095.


. “* * * we do not mean to assert, by any thing we have said, that a State may not authorize proceedings to determine the status of one of its citizens towards a non-resident, which would be binding within the State, though made without service of process or personal notice to the non-resident. * * * The State, for example, has absolute right to prescribe the conditions upon which the marriage relation between its own citizens shall be created, and the causes for which it may be dissolved. One of the parties guilty of acts for which, by the law of the State, a dissolution may be granted, may have removed to a State where no dissolution is permitted. The complaining party would, therefore, fail if a divorce were sought in the State of the defendant; and if application could not be made to the tribunals of the complainant’s domicile in such case, and proceedings be there instituted without personal service of process or personal notice to the offending party, the injured citizen would be without redress.” Pennoyer v. Neff, 95 U. S., at pages 734-735.
As early as 1832 the distinction received recognition in a state court. Harding v. Alden, 9 Me., 140. There the court said:
“In giving effect here to the divorce decreed in Rhode Island, we would wish to be understood, that the grounds upon which we place our decision, is limited to the dissolution of the marriage. In the libel, alimony was prayed for; and certain personal property, then in the possession of the wife, was decreed to her. Had the court awarded her a gross sum, or a weekly or an annual allowance, to be paid by the husband, and the courts of this or any other State had been resorted to to enforce it, a different question would be presented * * 9 Me., at page 151. See also 2 Kent’s Commentaries (14th ed., Gould, 1896) *110, n. (a).


. Beard v. Beard (1863), 21 Ind., 321; Ellison v. Martin (1873), 53 Mo., 575; Prosser v. Warner (1875), 47 Vt., 667; Bunnell v. Bunnell (C. C. 1885), 25 F., 214; Anderson v. Anderson (1893), 55 Mo. App., 268; Dillon v. Starin (1895) , 44 Neb., 881, 63 N. W., 12; De La Montanya v. De La Montanya (1896) , 112 Cal., 101, 44 P., 345, 32 L. R. A., 82. See also Barrett v. Failing, 111 U. S., 523, 525, 4 S. Ct., 598, 599, 28 L. Ed., 505. And see 2 Bishop, Marriage & Divorce (6th ed. 1881), §381a; Cooley, Constitutional Limitations (6th ed., Angell, 1890) 497-498.


. See, e. g., Turner v. Turner (1870), 44 Ala., 487, 450; Vanderbilt v. Vanderbilt (1955), 1 App. Div. (2d), 3, 147 N. Y. S. (2d), 125, stayed pending appeal (1956), 309 N. Y., 971, 132 N. E. (2d), 333; Hopson v. Hopson, 95 U. S. App. D. C., 285, 221 F. (2d), 839.


. In that case the Court said: “If the act declaring the divorce should attempt to interfere with the rights of property vested in either party, a different question would be presented.” 125 U. S., at page 206, 8 S. Ct., at page 727.


. Crane v. Meginnis (1829), 1 Gill & J., Md., 463; Wright v. Wright’s Lessee (1852), 2 Md., 429. See also 1 Bishop, Marriage & Divorce (6th ed. 1881), §693; 2 id., §382; 2 Schouler, Marriage, Divorce, Separation and Domestic Relations (6th ed., Blakemore, 1921), §§1471-1473.


. It may be noted that this question was not argued by the wife in the Thompson case. And the District of Columbia Court of Appeals stated “it was conceded at bar that, if the Virginia decree was not void, this action could not, upon any theory, be maintained.” 35 App. D. C., 14, 26.